Per Curiam.
The record in this case discloses ample and sufficient evidence to prove beyond a reasonable doubt that the respondent, for a required fee, procured the miscarriage of a woman pregnant with child, by the use of a catheter, and that such use was not necessary for the preservation of the life of the mother. The motion for a directed verdict for the respondent was properly denied. The exceptions to such denial are without merit.
Although no exceptions were taken to the charge of the presiding Justice, complaint is now made that it was prejudicial to the respondent and that he was not accorded a fair trial.
■ The appropriate practice in both civil and criminal cases is to present errors of law to this Court by a bill of exceptions, and a departure from this practice is not to be encouraged. State v. Wright, 128 Me., 404,148 A. 141.
When the respondent takes no exceptions but relies upon a motion, the appellate court will not order a new trial under any circumstances when the verdict is manifestly just. Ritchie v. Perry, 129 Me., 440,445,152 A. 621.
A careful review of the charge of the presiding Justice shows that the applicable principles of law were correctly given and that no right of the respondent was prejudiced by the charge in its entiretv.

Exceptions overruled,.


Judgment for the state.